Name: Council Regulation (EEC) No 3517/81 of 3 December 1981 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the People' s Democratic Republic of Algeria on the importation into the Community of tomato concentrates originating in Algeria (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12. 81 Official Journal of the European Communities No L 355/13 COUNCIL REGULATION (EEC) No 3517/81 of 3 December 1981 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the People's Democratic Republic of Algeria on the importation into the Community of tomato concen ­ trates originating in Algeria (1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, People s Democratic Republic of Algeria on the importation into the Community of tomato concen ­ trates originating in Algeria is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regula ­ tion. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria (*) was signed on 26 April 1976 and entered into force on 1 November 1978 ; Whereas the Agreement in the form of an exchange of letters between the European Economic Commu ­ nity and the People's Democratic Republic of Algeria on the importation into the Community of tomato concentrates originating in Algeria should be approved, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment for the purpose of binding the Community. Article 3HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The Agreement in the form of an exchange of letters between the European Economic Community and the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1981 . For the Council The President T. KING (') OJ No L 263, 27. 9 . 1978, p . 2.